ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— In connection with his motion for rehearing appellant presents an application for a writ óf certiorari, accompanied by a copy of his written application for a continuance made at the time of trial because of a claim of surprise at the testimony of two State witnesses, whose names were, not furnished appellant at the time of his announcement of réady for trial, and when he requested a list of all State *13witnesses. Appellant prays for the grant of the writ of certiorari to have said written applications incorporated in the transcript on appeal. Responding, we have examined said applications for continuance and deem neither sufficient. What appellant says he expects to obtain as a result of the continuance sought, is stated with uncertainty, and no affidavit of either of the absent witnesses is attached to the motion for new trial, and the matter appears to be one of no avail to appellant.
In his motion for rehearing, and as basis for his complaint that the charge of the trial court did not properly submit appellant’s right to defend against a joint attack, — that part of the court’s charge is set out as follows:
“If you believe from the evidence that the defendant, Bill Easterwood, was unlawfully attacked by Joe Edmondson, acting either alone or in connection with some other person or persons; or was about to be unlawfully attacked by Joe Edmondson, acting either alone or in connection with some other person or persons, in such manner that there was created in the mind of said Bill Easterwood a reasonable expectation or fear of death or serious bodily injury at the hands of said Joe Edmondson, acting either alone or in connection with some other person or persons;” etc.
If we understand appellant’s point in his complaint it is that this makes his right to act in self-defense depend on either • an actual or threatened attack by Joe Edmondson alone. We can not agree with appellant. He did not testify nor offer the testimony of any person who claimed to have seen or to know facts supporting self-defense on the part of appellant against a real or threatened attack by any individual or group. The only support found for such theory in the record is the statement of appellant to officer Burrow, who testified, in substance, that appellant stepped out of a stairway in the nighttime and said to the officer “They ganged me; I got one of them, and the others run off,” and at which time deceased Edmondson was lying dead at the foot of the stairway, out of which appellant had just appeared, — the body of deceased being mutilated, beaten and shot. The officer heard no struggle, saw no one run away, but testified the blood on deceased was dry, and that on the pistol and stairway was also dry, and gave no testimony indicating any recent struggle. In our opinion the charge complained of presented as fully as the facts warranted the theory of self-defense against a joint attack.
Nor are we able to agree with appellant that his bill of exceptions 14 in anywise supports the theory, or certifies, that *14appellant did not testify as a witness in the case. We have again examined this bill of exceptions, and think our conclusion concerning same announced in our original opinion is correct.
Not being able to agree with appellant’s contentions,' the motion for rehearing is overruled.

Overruled.